Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 9-14 and 21-34 are pending and examined below.

	
Response to Amendment
	Applicant’s amendments to the claims are sufficient to overcome the claim objection set forth in the previous Office Action. Therefore the objection has been withdrawn.
	Applicant’s amendments to the claims are insufficient to overcome the 101 rejection set forth in the previous Office Action. The rejection has been maintained. See below.
Applicant’s amendments and arguments are sufficient to overcome the prior art rejection set forth in the previous Office Action. The rejections have been withdrawn. See below.


Claim Interpretation
Note, the recitation specifying that the “service criteria are specific to providing an application from a cloud-based server” and that “the service relates to the deployment of the application within a hybrid information technology model” is considered non-functional descriptive material, in that it merely describes the service criteria and what the services “relate” to). The recitation does not add a step to the method, nor does it materially limit the function of an existing step within the scope of the claim. This recitation does not impose meaningful limits on the scope of activity involved in the receiving of the smart contract for a service or any other step for that matter. In other words, the functional activity would be the same regardless of what the service criteria meant or represented. As such, the recitation is a mere descriptive label for See MPEP 2111.05 for additional information on functional and non-functional descriptive material. Additionally, with regard to the system claims (Claim 28), the same recitation is considered to represent non-functional descriptive language, since the recitation merely describes the service criteria and the services without adding or materially modifying a structural element in the system. In other words, for the claimed system, what the criteria or service is called or represents does not limit the structure required to perform the functions claimed. As such, these recitations do not materially limit the scope of the claim, and is not accorded patentable weight.  
Claim Objections
Claims 21 and 34 objected to because of the following informalities:  Claim 21 recites wherein the instructions further cause the processor to a adjust dynamically the service criteria and repeat negotiation, execution, and recordation of the smart contract based on the automated bids. Claim 34 recites wherein the instructions further cause the processor to accept new automated bits from the plurality of providers responsive to a dynamic adjustment of the service criteria by the customer. There appears to be typos, which are bolded. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities (a commercial interaction) and/or a mental process that can be performed in the human mind.  Using claim 9 as a representative example that is applicable to claim 22 and 28, the abstract idea is defined by the elements of:
	receive, from a customer, a smart contract for a service  in a blockchain, the smart contract having a service criteria specific to providing an application from a cloud- based server and a cost criteria, the service relating to deployment of the application within a hybrid information technology model that includes resources within a data center of the customer and resources of a plurality of providers; 
	receive automated bids from the plurality of providers, the plurality of providers having access to the blockchain, wherein the automated bids represent options for the service to be provided to the customer by respective providers of the plurality of providers; 
	negotiate the smart contract between the customer and a provider of the plurality of providers based on an ability of the provider to perform the service according to the service criteria and the cost criteria; 
	execute the smart contract for the service between the customer and the provider that matches the service criteria at a lowest cost; and
 	record the smart contract and the negotiations between the customer and the provider.
The above limitations are reciting a sales activity that is reciting a transaction where a service provider and a customer negotiate a service contract through a request for bid process.  Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities. See 2019 Revised Guidance, 84 Fed. Reg. at 52.
Additionally, the claimed steps of processing information to form a service agreement, which under broadest reasonable interpretation covers the performance of the limitations via manual human activity, but for the recitations of the block chain technology and the recited devices. Humans mentally make the claimed service requests, bid submittal and bid selections 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of computer readable medium comprising computer executable instructions, which are executed by a processor to retrieving information from block chain, and creating smart contract and storing the smart contract in a block chain. The claims further refer to having service criteria specific to providing an application from a cloud-based server and that the service relates to the deployment of the application within a hybrid information technology model. This language, however, is considered to represent non-functional descriptive language in that it merely describes the criteria and services (see above). The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of retrieving, accessing and analyzing (processing) data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. The step of retrieving information from a block chain and storing information in a block chain are simply a data gathering and storage steps that are insignificant extra-solution activities, the block chain serves merely as storage or database. Also, the creation of a smart contract is an insignificant post-solution activity. The block chain in the steps is recited at a high level of generality, i.e., block chain used to store and retrieve data. The block chain limitations are no more than mere instructions to apply the exception using block chain technology. These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly 
For claim 21, the applicant is reciting wherein the instructions further cause the processor to adjust dynamically the service criteria and repeat negotiation, execution, and recordation of the smart contract based on the automated bids. The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of retrieving, accessing and analyzing (processing) data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component.  For the same reasons as set forth for claims 9, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).

For claims 10 and 23, the recitation to the processor that arbitrates the smart contract when a breach of the smart contract is identified is a further attempt to link the execution of the abstract idea to computer implementation. The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of retrieving, accessing and analyzing (processing) data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component.  For the same reasons as set forth for claims 9 and 22, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claims 11, 24 and 30, the applicant recites wherein the cost is hidden from the plurality of providers until execution of the smart contract. This is considered to be a further defining of the same abstract idea that was found for claim 9, 22 and 28.  Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
For claims 12, 25 and 31, the applicant is reciting wherein the service criteria comprises a service level objective defining minimum requirements for availability, throughput, latency, response time, or quality of service of the service.  This is reciting more about the abstract idea of the claim and does not recite anything additional for consideration under the 2nd prong or for step 2B.  What is claimed simply further defines the same abstract idea that was set forth for claim 9, 22 and 28. 
For claims 13, 26 and 32, the recitation to the processor that negotiates, executes and records in real time is a further attempt to link the execution of the abstract idea to computer implementation. The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer functions of retrieving, accessing and analyzing (processing) data. This generic processor limitation is no more than mere instructions Electric Power held that claims to gathering, analyzing, and displaying events and measurements with dynamic rates of change in real time using generic technology were not patent-eligible. Elec. Power, 830 F.3d at 1355. For the same reasons as set forth for claims 9, 22 and 28, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claims 14, 27 and 33, the applicant is reciting wherein the instructions to negotiate, execute and record occurs automatically, which is a further attempt to link the execution of the abstract idea to computer implementation. The processor that executes the instructions in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer functions of retrieving, accessing and analyzing (processing) data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component in an automated manner.  For the same reasons as set forth for claim 9, 22 and 28 this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claim 29, Applicant is reciting wherein the deployment of the application within the hybrid information technology model comprises retaining resources of the provider for a high-use time period of the application. This is reciting more about the abstract idea of the claim and does not recite anything additional for consideration under the 2nd prong or for step 2B.  What is claimed simply further defines the same abstract idea that was set forth for claim 9, 22 and 28. 

For claim 34, the applicant is reciting wherein the processor accepts new automated bits from the plurality of providers responsive to a dynamic adjustment of the service criteria by the customer. This is considered to be a further defining of the same abstract idea that was found 
Response to Arguments

Applicant’s arguments have been carefully considered and are responded to herein. In the remarks, Applicant specifically addresses the following:
35 USC 101:
Applicant’s remarks have been fully considered, but they are not persuasive. Applicant argues the claim limitations recite significantly more because they recite improvements to the functioning of a computer or a technical field. Remarks, Pg. 8.  
The 2019 PEG makes clear that merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; adding insignificant extra-solution activity to the judicial exception; or only generally linking the use of the judicial exception to a particular technological environment or field are not sufficient to integrate the judicial exception into a practical application. Applicant alleges that the claims provide both an improvement to the functioning of a computer or to any other technology or technical field for the following reasons:
First, the deployment of an application within a hybrid information technology model is thought to be a technological process that is improved by including the recited "service criteria specific to providing the application from a cloud-based server" within a smart contract. 

Remarks, pg. 8. Yet, the examiner fails to discern (whether from the claim language or the written description portion of the Specification) improvements to the functioning of a computer, or to any other technology or technical field, that are attributable to the deployment of an application within a hybrid information technology model and using service criteria specific to providing the application from a cloud-based server within a smart contract.  Rather, the improvements alleged (i.e., facilitating off-loading during high-use time periods and providing 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689